                                United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    WAYNE A. POWE, ET AL.                             §
                                                      §   Civil Action No. 4:15-CV-661
    v.                                                §   (Judge Mazzant/Judge Nowak)
                                                      §
    DEUTSCHE BANK NATIONAL TRUST                      §
    COMPANY                                           §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On December 20, 2019, the report of the Magistrate Judge (Dkt. #139) was entered, containing

    proposed findings of fact and recommendations that Plaintiffs’ “Emergency Motion to Enforce

    Stay Suspending Enforcement of Judgment and for Preliminary Injunction and for an Expedited

    Hearing on or [sic] Submission of Motion” (“Emergency Motion”) (Dkt. #132) be denied for lack

    of jurisdiction.

            Having considered the report of the United States Magistrate Judge, and no objections

    thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

    the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

.   conclusions of the Court.

            It is therefore ORDERED that Plaintiffs’ Emergency Motion (Dkt. #132) is DENIED for

    lack of jurisdiction.

            IT IS SO ORDERED.

            SIGNED this 22nd day of January, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
